DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 1 has no units on the x-axis (e.g., Temperature (°C)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1, 5, and 8 are objected to because of the following informalities:  
In claim 1, line 3, “neighbouring” should read –neighboring--, which is the correct spelling in U.S. English.  
In claim 5, line 3, “Boron” should read –boron--.
In claim 8, line 3, “solidus lower” should read –solidus temperature lower--.
--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the composition" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “comprises a mixture between grains of a melting brazing material having solidus and liquidus temperatures lower than a brazing temperature and a non-melting brazing material having solidus and liquidus temperatures above the brazing temperature” which renders the claim indefinite. It is unclear if “mixture between grains” means that the mixture is located between the grains, or if “mixture between grains” is intended to mean a mixture of grains. For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation “comprises a mixture between grains of a melting brazing material having solidus and liquidus temperatures lower than a brazing temperature and a non-melting brazing material having solidus and liquidus temperatures above the brazing temperature” is interpreted as comprises a mixture of grains of a melting brazing material having solidus and liquidus temperatures lower than a brazing temperature and 
Claim 1 recites the limitation "the ratio" in 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are dependent on claim 1 and are thus rejected for the same reasons.
Claims 3-5 recite percentages of elements, which render the claims unclear because no units are used. For example, these percentages could mean weight percent or atomic percent. For the purposes of examination, claims 3-5 are given the broadest reasonable interpretation such that the percentages are interpreted as by weight.
Claim 5 recites the limitation "the compositions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlberg et al. (WO 2016/116273), as cited in the IDS dated 9/17/2021, hereinafter “Dahlberg.”
Regarding claim 1, the limitations “for brazing a brazed plate heat exchanger comprising a number of heat exchanger plates being provided with a pressed pattern of ridges and grooves adapted to provide contact points between neighbouring heat exchanger plates, such that the heat exchanger plates are kept on a distance from one another and such that interpolate flow channels for media to exchange heat are formed between the heat exchanger plates” and “resembling the composition of the heat exchanger plates” are intended use limitations that do not impart any structural limitations on the claimed brazing material, and are thus not given patentable weight. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2111.02 (II).
Regarding claim 1, Dahlberg teaches wherein in an embodiment, the brazing material may comprise a mix of metal powder comprising grains of first and second components, wherein one of the components has a lower melting point than the other component and wherein the brazing temperature is such that only the component having the lower melting point melts (p. 3 ln. 25-29). This reads on the instantly claimed limitation “wherein the brazing material comprises a mixture between grains of a melting brazing material having solidus and liquidus temperatures lower than a brazing temperature and a non-melting brazing material having solidus and liquidus temperatures above the brazing temperature, wherein the ratio between the melting and non-melting brazing materials is such that an alloy formed by the melting and non-melting brazing materials has a solidus temperature lower than the brazing temperature and a liquidus temperature higher than the brazing temperature.”
In this case, the component of Dahlberg that does not melt would have solidus and liquidus temperatures above the brazing temperature, and the component with a lower melting point would 
Further regarding claim 1, Dahlberg teaches wherein the lower melting point component of the brazing material may include liquidus lowering additions of Si, B, Mn, and/or P, and further teaches that the object to be brazed (i.e., heat exchanger plates) and the components of the brazing material may both be made of stainless steel (Abstract, p. 8 ln. 31- p. 9 ln. 2). This reads on wherein the brazing material comprising a brazing alloy comprising at least one melting point depressing element and metals resembling the composition of the heat exchanger plates.
Regarding claim 2, Dahlberg teaches wherein the melting brazing material grains may comprise boron as a liquidus (i.e. melting point) lowering element (p. 3 ln. 25-29, p. 8 ln. 31- p. 9 ln. 2).
Regarding claim 3, Dahlberg teaches wherein the overall brazing material may comprise, in weight%, 2-2.5 Mo, 13-13.5 Ni, 18-18.5 Cr, 7.5-8.5% Si, 5.1-5.5% Mn, 0.9-1.2% B, and balance Fe (p. 2 ln. 19-27, p. 5 ln. 27 – p. 6 ln. 1-3). Dahlberg furthers teaches that the higher melting point component (i.e., non-melting brazing material) and the lower melting point component (i.e., melting brazing material) may both be made from stainless steel (i.e, the same composition), where the lower melting point component may have liquidus lowering additions of Si, B, Mn and/or P (p. 8 ln. 31- p. 9 ln. 2). The lower melting point component of Dahlberg having additions of Si, B, Mn, and/or P would have higher amounts of these elements relative to the overall brazing material. Thus, one of ordinary skill in the art prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 4, Dahlberg teaches wherein the overall brazing material may comprise, in weight%, 2-2.5 Mo, 13-13.5 Ni, 18-18.5 Cr, 7.5-8.5% Si, 5.1-5.5% Mn, 0.9-1.2% B, and balance Fe (p. 2 ln. 19-27, p. 5 ln. 27 – p. 6 ln. 1-3). Dahlberg furthers teaches that the higher melting point component (i.e., non-melting brazing material) and the lower melting point component (i.e., melting brazing material) may both be made from stainless steel (i.e, the same composition), where the lower melting point component may have liquidus lowering additions of Si, B, Mn and/or P (p. 8 ln. 31- p. 9 ln. 2). The higher melting point component of Dahlberg lacking additions of Si, B, Mn, and/or P would have lower amounts of these elements relative to the overall brazing material. Thus, one of ordinary skill in the art would expect the higher melting point component (i.e., non-melting brazing material) of Dahlberg to have a composition, in weight%, 2-2.5 Mo, 13-13.5 Ni, 18-18.5 Cr, 7.5-8.5% Si or less, 5.1-5.5% Mn or less, 0.9-1.2% B or less, and balance Fe, which overlaps with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 5, Dahlberg teaches that the higher melting point component (i.e., non-melting brazing material) and the lower melting point component (i.e., melting brazing material) may both be made from stainless steel, where the lower melting point component may have a liquidus lowering addition of B (p. 8 ln. 31- p. 9 ln. 2), which reads on wherein the compositions of the melting and non-melting brazing materials are identical except for the melting brazing material containing boron. Dahlberg further teaches a preferred embodiment wherein the overall brazing material comprises, by prima facie case of obviousness exists. See MPEP §2144.05.
As to claim 6, note that Dahlberg teaches a higher melting point component (i.e., non-melting brazing material) with a composition that overlaps that of the instant claim 4, as discussed regarding claim 4 above. As solidus temperature is determined by the composition, and as Dahlberg teaches an overlapping composition, one of ordinary skill in the art would expect the solidus temperature of the higher melting point component (i.e., non-melting brazing material) to have a solidus temperature that is the same or overlapping with the instantly claimed range of exceeding 1250°C. Furthermore, Dahlberg teaches the use of two brazing temperatures 1130°C and 1160°C (p. 6 ln. 34-35); for these brazing temperatures, the higher melting point component (i.e. non-melting brazing material) would have a solidus temperature above these brazing temperatures, which overlaps with the instantly claimed range of exceeding 1250°C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
As to claim 7, note that Dahlberg teaches a lower melting point component (i.e., melting brazing material) with a composition that overlaps that of the instant claim 5, as discussed regarding claim 5 above. As liquidus temperature is determined by the composition, and as Dahlberg teaches an overlapping composition, one of ordinary skill in the art would expect the liquidus temperature of the lower melting point component (i.e., melting brazing material) to have a liquidus temperature that is the same or overlapping with the instantly claimed range of below 1250°C. Furthermore, Dahlberg teaches the use of two brazing temperatures 1130°C and 1160°C (p. 6 ln. 34-35); for these brazing temperatures, prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 8, the broad disclosure of Dahlberg teaches for the overall brazing material (i.e., the alloy formed of the melting and non-melting brazing materials), the temperature exceeding the initial melting temperature while being lower than the temperature at which the brazing material is completely melted is 1125-1135°C (p. 3 ln. 1-3), which means that the solidus point is below 1125-1135°C and the liquidus point is above 1125-1135°C, which satisfies the instantly claimed range of a solidus temperature lower than 1250°C and a liquidus temperature over 1250°C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANTHONY M LIANG/
Primary Examiner, Art Unit 1734